PER CURIAM.
Having considered the appellants’ responses to this Court’s orders dated September 20, 2006, and October 27, 2006, as well as the “Final Judgment,” entered on June 16, 2006, this appeal is hereby dismissed as premature. Staten v. Gonzalez-Falla, 855 So.2d 247 (Fla. 1st DCA 2003). Ml pending motions are, denied as moot. This dismissal is without prejudice to the appellants’ right to seek review upon final disposition of the proceedings below.
DAVIS and BENTON, JJ., and ERVIN, III, RICHARD W:, Senior Judge, concur.